DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are acknowledged and have been considered.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sikes et al. (U.S. Patent 8,322,329).

In regards to claim 7, Sikes discloses an air gun comprising:
a barrel having a volume.  Sikes teaches a barrel with an internal volume as shown in figure 1;
a shot reservoir configured to store pressurized gas and provide a pressurized gas supply.  Sikes shows an air gun with associated pressurized gas reservoir including main tank, constituting a shot bottle, and associated tubing/piping; and
a valve assembly configured to provide pressurized gas from the shot reservoir to the barrel when triggered, wherein the shot reservoir has a total air volume at least 1.5 times the volume of the barrel.  Sikes teaches a valve system that allows gas from the pressurized reservoir to the barrel (see figures) and also that the gas passages and tanks prior to barrel are at least 1.5 times greater in volume than the barrel; 
Sikes discloses pressure regulated air which includes a pressure regulator and is configured to provide the pressurized gas supply to the shot reservoir at a predetermined pressure from a bulk air supply, wherein the valve assembly is the main valve assembly of the air gun.  Sikes teaches air guns with reglulators and also teaches that the valve system is the main valve.

In regards to claim 9, Sikes discloses that the shot reservoir comprises a propulsion chamber surrounding the main valve body, a pressurized gas supply chamber, a shot bottle, and a tube connecting a pressure regulator to the pressurized gas supply chamber such that the total volume of the shot reservoir is the combined volume of the propulsion chamber, pressurized gas supply chamber, shot bottle, and the tube.  Sikes teaches the air gun configuration as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sikes et al. (U.S. Patent 8,322,329).

In regards to claim 10, Sikes discloses that the shot reservoir comprises a shot bottle (see tubular “bottle” in figures), but fails to teach explicitly that the shot bottle has a volume of approximately 8 cubic inches.  However, it would have been an obvious matter of design choice to provide various volume shot bottles including 8 cubic inches as claimed, since such a modification would have involved a mere change in the size of In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 11, Sikes fails to disclose explicitly that the volume of the barrel is approximately 5.69 cubic inches, and the volume of the shot reservoir is approximately 9.52 cubic inches.  However, it would have been an obvious matter of design choice to make the barrel and shot reservoirs of various volumes and comparative volumes as claimed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 1-6 and 16-20 are allowed.

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1, 12, 16, the closest prior art fails to teach or make obvious, including all the limitations of claims 1 or 16, that “the internal diameter of the valve seat is at least as large as the bore diameter of the barrel of the air gun” (claims 1 and 12), or, “is greater than the bore diameter of the barrel of the air gun” (claim 16).  .  

Summary/Conclusion
Claims 1-6 and 16-20 are allowable, claims 7, 9, 10 and 11 are rejected and claims 12-15 are objected to. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641